Citation Nr: 1029385	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from February 1955 to January 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which declined to reopen the claim.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge in May 2010.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2007 Board decision denied a claim of entitlement 
to service connection for a psychiatric disorder on the basis 
that it was not incurred in or aggravated by active service, nor 
could a psychosis be presumed to have been incurred in service.  

2.  Additional evidence submitted since August 2007 on the issue 
of service connection for a psychiatric disorder is new and 
material as it includes evidence that raises a reasonable 
possibility of substantiating the claim.

3.  A psychiatric disorder was noted upon entry onto active duty 
and underwent an increase in severity during service.    




CONCLUSIONS OF LAW

1.  The August 2007 Board decision that denied the claim for 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service-connected aggravation of a 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a 
psychiatric disorder.  The RO has declined to reopen the claim 
and has continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

In a March 2003 rating decision, the RO declined to reopen a 
claim of entitlement to service connection for schizoid 
personality, claimed as a psychiatric condition, on the basis 
that no new and material evidence had been submitted.  The 
Veteran appealed, and in September 2006, the Board reopened and 
remanded the claim.  The Board subsequently denied the reopened 
claim in an August 2007 decision.  The Veteran did not appeal 
this decision and it became final.  See 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2007).

The Veteran filed a claim to reopen in December 2007, and this 
appeal ensues from the April 2008 rating decision issued by the 
Providence, Rhode Island, RO, which declined to reopen a claim 
for service connection for a psychiatric disorder, claimed as 
major depressive disorder and anxiety disorder, on the basis that 
no new and material evidence had been submitted.

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Certain chronic diseases, 
including psychoses, may be presumed to have been incurred during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

In its August 2007 decision, the Board determined that there was 
no medical evidence of a nexus between the Veteran's psychiatric 
disorder and any incident of service.  The Board concluded that a 
psychiatric disorder was not incurred in or aggravated by active 
service and that a psychosis could not be presumed to have been 
incurred in service.  

Evidence added to the record since the Board's August 2007 
decision includes a February 2009 letter from Dr. D.R. Banik.  
Dr. Banik reports that he is the Veteran's treating psychiatrist 
and had been treating him since mid-July 2008 for general anxiety 
disorder; major depressive disorder, recurrent, moderate; 
caffeine dependence; and pathological gambling.  Dr. Banik also 
reported reviewing the Veteran's military paperwork, noting that 
he was diagnosed with schizoid personality and was awarded a VA 
Code 9101 of neurasthenia, moderately severe.  Dr. Banik 
explained that the latter diagnosis was no longer included as a 
diagnosis in the Diagnostic and Statistical Manual of Mental 
Disorders.  Dr. Banik also reported that the Veteran's symptoms 
at the time of military discharge, throughout life, and presently 
are at least as likely as not caused by or had their clinical 
onset during military service, or within one year following 
military service.  Dr. Banik indicated that as documented during 
active duty, the Veteran received multiple psychiatric 
assessments that document symptoms consistent with both an 
anxiety disorder and depressive [sic].  Dr. Banik indicated that 
these seem to have been manifested in both the above symptoms as 
well as through the Veteran's somatic complaints, including 
gastrointestinal symptoms (i.e. anorexia) that led to discharge.  

This letter was not previously of record and is thus considered 
new.  It is also considered material, as it raises a reasonable 
possibility of substantiating the claim.  More specifically, it 
provides an opinion that the Veteran's current symptoms were 
caused by or had their clinical onset during military service, or 
within a year of his discharge.  In other words, it suggests that 
the Veteran's current symptoms are related to service.  Having 
found that new and material evidence has been presented since the 
last final denial of the Veteran's claim, the claim is reopened 
for review on the merits.  

VA regulations provide that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  The presumption of soundness attaches only 
where there has been an induction examination that did not detect 
or note the disability that the Veteran later complains about.  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly such 
conditions as are recorded in examination reports."   38 C.F.R. 
§ 3.304(b) (2009).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."   Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must 
meet two prongs in rebutting the presumption of soundness.  
First, VA must show by clear and unmistakable evidence that there 
is a pre-existing disease or disorder.  Secondly, VA must show by 
clear and unmistakable evidence that the pre-existing disease or 
disorder was not aggravated during service.  VAOPGCPREC 3-03 
(July 16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 
U.S.C.A. § 1111 on claims for service-connected disability:

When no pre-existing condition is noted 
upon entry into service, the Veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government to 
rebut the presumption of soundness by 
clear and unmistakable evidence that the 
Veteran's disability was both pre-existing 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153 (West 2002).  
If this burden is met, then the Veteran is 
not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the 
Veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.   See 38 C.F.R. § 3.322 
(2005).

On the other hand, if a pre-existing 
disorder is noted upon entry into service, 
the Veteran cannot bring a claim for 
service connection for that disorder, but 
the Veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the 
burden shifts to the government to show a 
lack of aggravation by establishing "that 
the increase in disability is due to the 
natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 
C.F.R. § 3.306 (2005); Jensen, 19 F.3d at 
1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the Veteran has a condition that pre-existed military service, 
the issue becomes whether the disease or injury was aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progression of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 
38 C.F.R. 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a pre- existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, pre-induction examination conducted in February 
1955 indicated that clinical evaluation of the Veteran's 
psychiatric functioning was abnormal, at which time it was noted 
that the Veteran had psychoneurosis chronic, mild.  See report of 
medical examination.  Other service treatment records indicate 
that the Veteran was admitted to the Fort McClellan Army Hospital 
in August 1955 as a transfer from the Infirmary at Redstone 
Arsenal, where he had been hospitalized for the previous ten days 
for medical observation because of a weight loss of approximately 
40 pounds in the past three months due to anorexia.  In pertinent 
part, a psychiatric evaluation was conducted in August 1955 and 
the Veteran was diagnosed with schizoid personality, treated, not 
improved.  It was noted that this diagnosis was incurred in the 
line of duty (LOD), had existed prior to service (EPTS), and had 
been aggravated by service.  See clinical abstract.  

The Veteran underwent a Medical Board examination in September 
1955, at which time it was noted that psychiatric evaluation 
showed him to be suffering from a severe schizoid personality 
disorder with psychosomatic manifestations, anorexia and 
constipation.  See report of medical examination.  In October 
1955, a Disposition Board Proceedings for Officers indicated, in 
addition to that fact that the Veteran had a schizoid personality 
that existed prior to service and had been aggravated by service, 
that the Veteran was mentally competent and that his disorder 
most closely resembled VA Code 9101, neurasthenia, moderately 
severe.  It was also noted that the Veteran was generally 
inadequate and immature in personality development and that he 
was to appear before a Physical Evaluation Board for 
consideration of permanent retirement.  See WD AGO Form 8-118.  

The Physical Evaluation Board was conducted in November 1955.  It 
appears that additional information previously requested was 
supplied as an addendum to the psychiatric evaluation appearing 
in the clinical abstract.  It was noted that the requested 
information included substantiating evidence for the diagnosis, 
features of this case that distinguishes it (schizoid 
personality) from schizophrenic reaction, and the reasons for the 
association of this case with VA Code 9101.  It was also noted 
that as a result of this reevaluation, a higher disability rating 
appeared appropriate (80 percent versus 30 percent).  In the 
addendum opinion, the Chief of the Mental Hygiene Clinic, M.D. 
Hogan, reported that the Veteran was under psychiatric 
observation from August 31, 1955 to November 4, 1955, that the 
Veteran's clinical picture remained constant during this time, 
and that it was his opinion that the Veteran was suffering 
primarily from a schizoid personality disorder.  Other diagnoses 
such as neurotic depressive reaction, schizophrenic reaction, and 
psychogenic gastro intestinal reaction had been given due 
consideration but found inapplicable in his opinion.  It was also 
M.D. Hogan's opinion that the Veteran's behavior had been present 
for many years but aggravated by his inability to adjust to the 
circumstances of military life.  See addendum to clinical 
abstract; see also December 1955 Mental Hygiene Clinic 
Certificate.  

The Veteran's January 1956 separation examination again indicated 
that clinical evaluation of his psychiatric functioning was 
abnormal, at which time it was noted that he had a schizoid 
personality reaction, chronic, severe.  It was also noted that it 
was not incurred in the line of duty (LOD) but existed prior to 
service (EPTS) and was aggravated by military service.  See 
report of medical examination.  

The Board finds that the presumption of soundness does not attach 
in this case.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b)(1) (2009).  This is so because a mild chronic 
psychoneurosis was noted at the time of the Veteran's pre-
induction examination dated in February 1955.  See report of 
medical examination.  As such, the Board finds that mild chronic 
psychoneurosis was a pre-existing condition.

As the presumption of soundness does not apply, the evidence must 
establish that aggravation of the Veteran's psychiatric 
disability occurred during service.  As stated above, 38 U.S.C.A. 
§ 1153 contains a presumption of aggravation when it is shown 
that a pre-existing disorder underwent an increase in disability 
during service.

Here, the record demonstrates that the Veteran's pre-existing 
psychiatric disorder underwent an increase in severity during 
service.  This finding is based on the references in the 
Veteran's service treatment records that the in-service diagnosis 
of schizoid personality was aggravated by service, as discussed 
above.  See August 1955 clinical abstract; September 1955 WD AGO 
Form 8-118; November 1955 addendum to clinical abstract; January 
1956 report of medical examination.  It is also based on the 
post-service medical evidence of record, to include Dr. Banik's 
February 2009 letter, discussed in more detail above, and several 
references in the Veteran's current VA treatment records that one 
of his providers strongly believed the main issue has always been 
an Axis I anxiety disorder with avoidant traits rather than 
schizoid personality disorder (pd).  This belief was noted to be 
based on the fact that anxiety had been prominent and impairing 
for decades with symptoms emerging while in service, at which 
time they were misinterpreted as a schizoid personality disorder 
(documented on his discharge paperwork).  See e.g., mental health 
notes dated January 2008 and April 2008.  

Therefore, the Board finds that the presumption of aggravation 
has been raised.  There is no clear and unmistakable evidence 
showing that the increase in disability is due to the natural 
progress of the disease.  Thus, service connection for a 
psychiatric disorder is warranted.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim has 
been granted, the duty to notify and assist has been met to the 
extent necessary.  


ORDER

Service connection for a psychiatric disorder, based upon in-
service aggravation, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


